United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3330
                        ___________________________

                                     Libby Rivet

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: August 31, 2016
                            Filed: September 6, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.

      Libby Rivet appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. We agree with the

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
district court that the administrative law judge’s (ALJ’s) adverse decision is
supported by substantial evidenced on the record as a whole. See Ash v. Colvin, 812
F.3d 686, 689-90 (8th Cir. 2016). Specifically, we conclude that the ALJ gave
several valid reasons for discounting the opinion of treating physician Lucy
Wibbenmeyer, see Perkins v. Astrue, 648 F.3d 892, 897-98 (8th Cir. 2011) (treating
physician’s opinion does not automatically control, as record must be evaluated as
whole); and for finding the testimony of Mr. Rivet’s wife not entirely credible, see
Mabry v. Colvin, 815 F.3d 386, 389 (8th Cir. 2016) (this court defers to ALJ’s
credibility findings if they are supported by good reasons and substantial evidence).
We also conclude that, even assuming the ALJ did not consider the letter from one
of Mr. Rivet’s former bosses, substantial evidence nonetheless supported the adverse
decision. See Chaney v. Colvin, 812 F.3d 672, 678 (8th Cir. 2016) (even if ALJ
failed to consider letter, decision would still be supported by substantial evidence).2
The judgment of the district court is affirmed.
                         ______________________________




      2
       Because the ALJ alternatively found, based on a vocational expert’s testimony,
that Mr. Rivet could perform other unskilled light jobs that were available in
substantial numbers in Iowa and nationally--a finding not challenged on appeal--we
see no need to discuss Mr. Rivet’s challenge to the ALJ’s determination that he could
perform a past job that qualified as past relevant work.

                                         -2-